DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The application filed 10/30/2020, a reissue of application 15/980,895, issued 10/15/2019 as US Pat 10,447,504 to Yilmaz et al. The instant underlying Patent is deemed to have an effective filing date of 5/16/2018.
Claims 1-11 were initially pending in the application.  An amendment was filed 10/30/2020 amending claims 1, 3-5, 7, and 9, and an amendment filed 9/13/2022 further amends claims 1 and 11. Claims 1-11 are pending. 
This action is Final.

Reissue
The Examiner has determined there to be no existing pending Continuation or other Reissue applications, or Post-Grant/Board proceedings based on the instant Patent. The Examiner has determined there to be no pending court proceedings based on the instant Patent.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,447,504 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
As matter is removed from the broadest claim (claim 1, notably “with a 1-bit DAC”), the claims here are broadened and this will be treated as a broadening reissue. Note Patent Owner’s Declaration of 6/9/2021 specifies that the removal of this matter broadens the scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 are all dependent claims, dependent on independent claim 1. Claim 1, in turn, recites a method of quantized detection in a MIMO system, including providing an estimate by a detector. Structure may be recited in a method claim; however, dependent claims 2-10 are further method claims which seek to further limit this detector in a structural manner. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). See also MPEP 2173.05(p)(II). 
Claim 11 recites an apparatus “using the method of claim 1”. While a claim which makes reference to a preceding claim to define a limitation is an acceptable claim construction, where the format of making reference to limitations recited in another claim results in confusion, then a rejection is proper under 35 USC 112(b) or 35 USC 112, second paragraph. Here, it is noted that while claim 11 is an apparatus claim which refers to method claim 1, claim 11 recites “the detector” in line 5 of the claim, which does not have proper antecedent basis. Further, claim 11 recites a quantized MIMO system using the method of claim 1, however claim 1 recites a method for a Massive MIMO system. It is unclear which system is claimed here. 


Claim Rejections - 35 USC § 251
Claims 1-11 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(II)(A)): In the instant case and by way of the instant amendment, Applicant seeks to present broadened independent claim 1 by removing subject matter as to requiring that the detector utilize temporal oversampling in the claimed uplink quantized MIMO method. Thus the claim has been broadened.
(Step 2: MPEP 1412.02(II)(B)): The record of the prior 15/980,895 application prosecution indicates that, in an amendment and argument filed 4/26/2019 in an attempt to overcome prior art rejections, Patent Owner added the above limitation from dependent claim 11, which had been indicated as patentable.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by application that a limitation of the claim(s) defines over the art. Therefore, the limitations above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.  See also MPEP 1412.02(II)(B)(1)(B).
(Step 3: MPEP 1412.02(II)(C)): It is noted that the limitation as to the walkie-talkie mode has been broadened but has not been removed entirely. MPEP 1412.02(III)(B)(4).  As such, the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.
Here, it is noted that the remaining limitation, requiring oversampling, is notoriously well-known in the art. This is further established by the rejection below and the cited art in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al. and US PGPUB 2013/0163645A1 to Kuo et al., newly cited.
A method of a quantized detection in an uplink […] multiple- input multiple-output (MIMO) […] the method comprising the steps of: 
Kenealy discloses a method of quantized detection in an uplink MIMO system. Kenealy at FIG 1 and col. 3 ll. 3-20 and ll. 29-37.
obtaining a relation between transmitted data symbols x and a quantized […] observation vector in a simple form r = Q(Hx + w) by deriving an […] channel matrix H, 
Kenealy discloses determining a relation between transmitted data symbols s and a quantized observation vector x in a simple form x=Q(Hs+w), here Q representing quantization, and H being a derived channel vector H. This is equivalent to the claimed formulation. Kenealy at col. 3 l. 65-col. 4 l. 3 and col. 7 ll. 9-24.
a detector providing an estimate for the transmitted data symbols x based on the quantized temporally oversampled observation vector r, the oversampled channel matrix H and a derived simple relation between the oversampled channel matrix H and the quantized temporally […] observation vector r= Q(Hx + w);
Kenealy discloses estimating, using an apparatus (reads detector, see FIG 5), an estimate for s based on the vector, H, and the relation above. Kenealy at col. 7 l. 35-col. 8 l. 5.
wherein Q(Hx + w) is a quantizer function mapping an input of a quantizer to discrete levels, and  w is a noise vector; 
Kenealy discloses that Q(Hx+w) is a quantizing function of an input to discrete levels (inherent in quantization), and w is a noise vector. Kenealy at col. 4 ll. 1-29.
Kenealy does not disclose the use of an oversampled vector or oversampling in the detector, or that the MIMO system is a Massive MIMO system.
	Skafidas discloses an analogous art, namely receiving and processing data over a communication channel. Skafidas at FIG 3. Skafidas discloses receiving data and generating an observation vector to estimate the received sample, specifically including a step of oversampling. Id. at ¶¶[0030-0033] and [0020-0021].
Kuo discloses an analogous art, namely detection and feedback in a MIMO system. Kuo at Abstract. Reception of a signal corresponding to the formula claimed is followed by quantization. Id. at ¶¶[0003]. Notably, the system is applicable to a Massive MIMO system. Id.at ¶[0002] and [0032] Channel information used in detection is based on a channel matrix H rather than a vector h. Id. at ¶[0033-0034]
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such features to Kenealy. Oversampling was notoriously well-known at the time, and Skafidas states that oversampling “provides improved equalization performance and mitigation of interferences, such as crosstalk” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Further, Kenealy states that his system works for any form of MIMO including an arbitrary number of antennas. Kenealy at col. 3 ll. 29-37. Kuo discloses that, at the time of the invention, Massive MIMO would have been one of such systems. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Further as to claim 4,
	Kenealy discloses the relation r=Q(Hx+w) above as to channel matrix H and vector x. The characterization of the detector by G(r, H) would be inherent in Kenealy as the detector relates r and H already as noted above.
	Further as to claim 11, Kenealy discloses a system for implementing the above. Kenealy at FIG 5. Note Kenealy discloses an arbitrary number of receive antennas (thus “multiple”), as well as the apparatus (“detector” claimed) as noted above. Id. at col. 3 ll. 29-37. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al and US PGPUB 2013/0163645A1 to Kuo et al. as applied to claim 1 above and further in view of US PAGPUB 2019/0132030 to Erez et al.
As to claim 2, while disclosing claim 1 above, Kenealy in view of Skafidas fail to disclose a zero-forcing detector.
Erez discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Erez at FIG 5 and ¶¶[0148-0152]. Erez also discloses using a zero-forcing equalizer for the detection. Id. at ¶¶[0132] and [0139].
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. ZF was notoriously well-known at the time, and  Erez states that it “will perform better than the baseline scheme” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al and US PGPUB 2013/0163645A1 to Kuo et al. as applied to claim 1 above and further in view of US Pat 8,130,693 to Miller et al.
As to claim 3, while disclosing claim 1 above, Kenealy in view of Skafidas fail to disclose a LMMSE detector.
Miller discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Miller at FIG 3 and col. 17 ll. 44-67. Miller also discloses using LMMSE for the detection. Id. at col. 9 ll. 9-28.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. LMMSE was notoriously well-known at the time, and Miller states that it may “provide the strongest signal” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,065,555 to Kenealy et al in view of US PGPUB 2001/0036228 to Skafidas et al and US PGPUB 2013/0163645A1 to Kuo et al. as applied to claim 4 above and further in view of US Pat 8,130,693 to Miller et al.
As to claim 5, while disclosing claim 4 above, Kenealy in view of Skafidas fail to disclose a LMMSE detector.
Miller discloses an analogous art, namely a method for processing received signals including producing a quantized observation vector. Miller at FIG 3 and col. 17 ll. 44-67. Miller also discloses using LMMSE for the detection. Id. at col. 9 ll. 9-28.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Kenealy in view of Skafidas. LMMSE was notoriously well-known at the time, and Miller states that it may “provide the strongest signal” which would have been noted as useful in a MIMO system by one of ordinary skill in the art. Lastly, such is merely an example of combining existing features according to known methods and providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Patent Owner provides arguments on pp. 6-18 of his Response.
As to the prior art rejection (Kenealy in view of Skafidis), Patent Owner asserts that Kenealy does not disclose detection under quantization, a signal processing algorithm that considers the effects of quantization errors, or a discussion related to the type of quantization. However, in response the Examiner notes that the claim does not disclose anything about type of quantization or quantization error. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Kenealy does disclose quantizing in the process as noted in the rejection, at col. 4 ll. 18-29, specifically noting “[g]enerating each one of the plurality of observation vectors may comprise sampling and quanitizing the received signal…”
Continuing, as noted in the rejection this quantized observation vector of Kenealy is noted by x, and is generated based on the formula hs+w, h being the channel matrix and w being gaussian white nose. Kenealy at col. 7 ll. 9-22. As the signal is quantized in the process, this leads one of ordinary skill in the art to the claimed formula Q(hs+w), the quantized form. Patent Owner’s argument that while Kenealy discloses the use of his method in a MIMO system, he “only fully discloses a SISO system” is not persuasive, as Kenealy clearly discloses his methodology is applicable to all multiple-output systems, and Kenealy clearly discloses the use of multiple antennas at both the sending and receiving end and thus one of ordinary skill in the art would clearly understand that Kenealy’s system is intended for MIMO use.  
Arguments as to the prior art rejection’s application to a Massive MIMO system (and channel matrix H) are moot in view of the new ground of rejection above, while the Examiner notes that Patent Owner himself refers to the “h” of the Kenealy formula as a channel matrix. Remarks at 12. It is noted, however, that given the instant amendment’s removal of previously-claimed subject matter as to the detector oversampling “in the uplink quantized MIMO method), the limitation as to the use of the claimed method in a massive MIMO system is considered intended use and does not necessarily carry patentable weight. Further, one of ordinary skill in the art at the time of the invention would have understood that the difference between a MIMO system and a massive MIMO system is merely the number of antennas and is not operationally defined as such (i.e. there is no specific number of antennas agreed upon that defines “massive MIMO”), and Kenealy states that the MIMO nature of his invention may be utilized with an arbitrary number of antennas at the sending and receiving ends, i.e. massive MIMO is in fact envisioned by Kenealy if not specifically stated.
Continuing, Patent Owner argues that the estimation of Kenealy is not the estimation of the claims. However, Kenealy discloses using the observation vector to estimate the channel which meets the claim; the claim does not specify the kind of estimation of the transmitted data symbols, merely that the estimation is “for” the transmitted data symbols. Arguments that the data symbols of Kenealy are a pilot sequence are not persuasive as again, the claimed estimation is not specific, and further, Kenealy states that the symbols may also be data symbols.
Lastly, Patent Owner argues that the basis for obviousness i.e. combining the references is incorrect. Remarks at 15. Patent Owner argues here that if a MIMO detector is chosen as a maximal-ratio-combining type detector, oversampling does not improve performance. However, the combination above does not specify this kind of detector, so evidence as to this particular choice of detector is not dispositive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, specifically as to quantized detection and observation vectors. Note specifically the Ni reference, which discloses that, in a massive MIMO system, received data may be expressed by y=Hs+n, H being the channel matrix.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992